COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


JANET M. GIBBONS
                                                                MEMORANDUM OPINION *
v.     Record No. 2280-08-1                                          PER CURIAM
                                                                   JANUARY 20, 2009
CITY OF HAMPTON SCHOOL BOARD


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Stephen F. Forbes; Forbes and Broadwell, on briefs), for appellant.

                 (Richard A. Saunders; Furniss, Davis, Rashkind and Saunders, P.C.,
                 on brief), for appellee.


       Janet M. Gibbons (claimant) appeals a decision of the Workers’ Compensation

Commission denying her claim for permanent total disability benefits and finding that she failed

to prove her brain injury was so severe as to render her unemployable in gainful employment.

Gibbons challenges those findings and the commission’s decision to give greater weight to the

opinions of the City of Hampton School Board’s medical examiners than claimant’s treating

physicians. We have reviewed the record and the commission’s opinion and find that this appeal

is without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Gibbons v. Hampton (City of) School Bd., VWC File No. 185-73-15 (Aug. 27,

2008). 1 We dispense with oral argument and summarily affirm because the facts and legal




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
          On August 28, 2008, the commission corrected page 1 of its August 27, 2008 final
opinion to reflect that claimant’s May 4, 2007 claim for benefits sought permanent total
disability benefits, not permanent partial disability benefits.
contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                          -2-